Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of U.S. Provisional Application No. 62/808,694, filed February 21, 2019 that is hereby acknowledged by the Examiner.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a serotype 5 adenovirus or adenoviral vector comprising:
(a) a nucleic acid sequence encoding a mutant E1A protein operatively linked to a first promoter that is responsive to hypoxia and inflammation,
(b) a deletion of all or part of the E1B region of the adenoviral genome,
(c) one or more non-native nucleic acid sequences, each of which encodes an immune modulator and is operatively linked to a second promoter that is active in tumor cells, and
(d) a fiber protein comprising a serotype 3 adenovirus fiber knob that is free of the prior art of record.  There is no prior art that discloses or suggests in combination a serotype 5 adenovirus or adenoviral vector comprising the limitations (a) thru (d) of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648